DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.

Claim(s) 1-7, 9-10, 12, 16-20 is/are rejected under 35 U.S.C. 102(a)(2) as being anticipated by Hannig (US 2013/0309441).  Regarding claim 1, Hannig teaches a set of mutually lockable panels (1 and 1’) comprising: a first panel (1’) having a front face, a back face and an edge including a male part (8) which is directed in a direction from the front face of the first panel to the back face of the first panel (see Figure 5a); and a second panel (1) having a front face, a back face and an edge including a female part (9) configured to receive the male part of the first panel in unlocked condition of the panels (see Figures 5a-5c); wherein the male part (8) has an outer side (side with 16b) which, in a locked condition of the panels, is directed to the second panel (see Figure 5c), and an opposite inner side which is provided with  by a protrusion (13c) on the groove wall of the first panel that fits behind an inclined portion (10d) at the outer side of the locking member (see Figure 5b, 5c).

Regarding claim 2, Hannig teaches wherein the stop surface (20) comprises a first contact surface, wherein the locking surface (19) comprises a second contact surface, wherein in locked condition of the panels the first contact surface contacts the second contact surface (see Figure 5c), wherein in unlocked condition of the panels (see Figure 5b), the angle between the first contact surface (20) and the front face differs from the angle between the second contact surface (19) and the front face (because of the flex of the front face surface).

Regarding claim 3, Hannig teaches wherein in the locked condition of the panels the first contact surface contacts the second contact surface in a plane that is not substantially perpendicular to the front face of the locked panels (see Figure 5c where the contact between 19 and 20 is transverse to the horizontal front face).

Regarding claim 4, Hannig teaches wherein in locked condition the stop surface and the locking surface exert a pressure force upon each other (see Figure 5c and paragraph [0048]).

Regarding claim 5, Hannig teaches wherein the pressure force is provided by the locking member being in a bent condition (see Figure 5c and paragraph [0048]).

Regarding claim 6, Hannig teaches wherein the outer side of the male part and an edge portion of the second panel which is opposite thereto in the locked condition (see Figure 5c) of the panels are provided with a snap fastener (16 and 18) configured to mutually lock the first panel to the second panel in a direction substantially perpendicular to the front faces of the panels.

Regarding claim 7, Hannig teaches wherein the snap fastener is provided by a protrusion at the outer side of the male part that fits in a recess in the edge portion of the second panel (see items 16 and 18).

Regarding claim 9, Hannig teaches wherein the first panel and the second panel each comprise a top layer, a decorative layer and a core, wherein the core comprises an upper portion and a lower portion, wherein the upper portion is provided closer to the front face than the lower portion, wherein the upper portion and the lower portion are made of different materials, wherein the locking member is fully provided closer to the back face than the bottom face of the upper portion (see paragraphs [0017]-[0021]).



Regarding claims 12 and 18, Hannig teaches wherein a back part of the male part (14) is provided in the lower portion.

Regarding claim 13, Hannig teaches wherein the male part and the female part (8 and 9) are dimensioned such that in a locked condition of the panels (see Figure 5c) the locking member (10) presses the outer side of the male part (14) against the second panel (see paragraph [0048]).

Regarding claim 16, Hannig teaches wherein the panels are made of a material selected from LVT (Luxury Vinyl Tile), MDF (Medium Density Fiberboard), HDF (High Density Fiberboard), mineral materials, or WPC (Wood Plastic Composites) – see paragraphs [0017]-[0021].

Regarding claim 17, Hannig teaches wherein the panels are rectangular and two remaining opposite edges of each panel have a tongue and a groove, respectively, which are configured to couple similar panels along said edges by angling the tongue in the groove, or wherein two remaining opposite edges of each panel are configured with the male part and the female part, to couple the panels by a displacement substantially perpendicular to the front faces of the panels (see Figures 6a-6c).

Regarding claim 19, Hannig teaches wherein the outer side of the male part and an edge portion of the second panel which is opposite thereto in the locked condition (see Figure 5c) of the panels are provided with a snap fastener (16 and 18) configured to mutually lock the first panel to the second panel in a direction substantially perpendicular to the front faces of the panels.

Regarding claim 20, Hannig teaches wherein both the upper portion and the lower portion comprise polyvinyl chloride (see paragraph [0021]).

Allowable Subject Matter
Claims 8, 11, 14-15 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.
Regarding claim 8, Hannig teaches wherein the second panel comprises a lip (22), wherein the locking member (10) is connected into the second panels by means of said lip (see Figures 5a-5c); however, Hannig does not distinctly disclose or fairly suggest a modification to arrive at: wherein the lip comprises at its back face a recess extending proximally to beyond the locking member.
Regarding claim 11, Hannig does not distinctly disclose or fairly suggest a modification to arrive at: wherein both the upper portion and the lower portion comprise chalk.
Regarding claim 14, Hannig does not distinctly disclose or fairly suggest a modification to arrive at: wherein the female part comprises a bendable portion configured to move the locking member with 
Claim 15 depends from claim 14.




Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to MARK R WENDELL whose telephone number is (571)270-3245. The examiner can normally be reached Mon-Thursday.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, DAVID DUNN can be reached on 5712726670. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/MARK R WENDELL/Primary Examiner, Art Unit 3636